Exhibit 10.1(d)
AMENDMENT NO. 2 TO AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT AND FORBEARANCE AGREEMENT
     AMENDMENT NO. 2 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND
FORBEARANCE AGREEMENT (“Agreement”) dated and effective as of November 10, 2009
among NEENAH FOUNDRY COMPANY, a Wisconsin corporation (“Neenah”), the
Subsidiaries of Neenah set forth on the signature pages hereto that are
designated as “Borrowers” (each of Neenah and such Subsidiaries of Neenah may be
individually referred to herein as a “Borrower” and may be collectively referred
to herein as “Borrowers”), the entities set forth on the signature pages hereto
that are designated as “Lenders,” and Bank of America, N.A., as administrative
agent for the Lenders (“Agent”).
RECITALS:
     WHEREAS, Agent and Borrowers have entered into certain financing
arrangements pursuant to the Amended and Restated Loan and Security Agreement,
dated as of December 29, 2006 among Agent, Borrowers and the Lenders from time
to time party thereto (as amended hereby, and as the same may have heretofore
been or may hereafter be further amended, modified, supplemented, extended,
renewed, restated or replaced, the “Loan Agreement”);
     WHEREAS, as of the date hereof, Borrowers expect that defaults will occur
under the Loan Agreement as more particularly described below;
     WHEREAS, the circumstances described herein would constitute an Event of
Default under the Loan Agreement and the Loan Documents;
     WHEREAS, Borrowers have requested that Agent and Lenders forbear from
exercising their rights as a result of such Event of Default, which may be
continuing, and that Lenders provide further Revolving Credit Loans and other
financial accommodations to Borrowers notwithstanding such Event of Default; and
     WHEREAS, Agent and Lenders are willing to agree to forbear from exercising
certain of their rights and remedies and provide certain further Revolving
Credit Loans and other financial accommodations to Borrowers solely for the
period and on the terms and conditions specified herein.
     NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree
as follows:
SECTION 1. DEFINITIONS
     1.1. Interpretation. All capitalized terms used herein (including in the
preamble and recitals hereto) shall have the respective meanings ascribed
thereto in the Loan Agreement unless otherwise defined herein.

 



--------------------------------------------------------------------------------



 



     1.2. Additional Definitions. As used herein, the following terms shall have
the respective meanings given to them below, and the Loan Agreement is hereby
amended to include, in addition and not in limitation, each of the following
definitions:
          (a) “Specified Defaults” shall mean the Events of Default more
particularly identified on Exhibit A hereto.
          (b) “Forbearance Period” means the period commencing on the date
hereof and ending on the date which is the earliest of (i) December 23, 2009;
(ii) the occurrence or existence of any Event of Default, other than the
Specified Defaults; or (iii) the occurrence of any Termination Event.
          (c) “Termination Event” means the initiation of any action by any
Borrower, any Guarantor or any Releasing Party (as defined herein) to invalidate
or limit the enforceability of any of the acknowledgments set forth in
Section 2.1, the release set forth in Section 9.6 or the covenant not to sue set
forth in Section 9.7.
SECTION 2. ACKNOWLEDGMENTS
     2.1. Acknowledgment of Obligations. Each Borrower hereby acknowledges,
confirms and agrees that as of the close of business on November 9, 2009,
(a) Borrowers are indebted to Lenders in respect of the Revolving Credit Loans
(including Swingline Loans) in the principal amount of $52,422,398.84, and
(b) Borrowers are indebted to Lenders in respect of the LC Obligations in the
principal amount of $1,275,000.00. Each Borrower hereby acknowledges, confirms
and agrees that all such Loans and LC Obligations, together with interest
accrued and accruing thereon, and all fees, costs, expenses and other charges
now or hereafter payable by any Borrower to Lenders, are unconditionally owing
by Borrowers to Lenders, without offset, defense or counterclaim of any kind,
nature or description whatsoever.
     2.2. Acknowledgment of Security Interests. Each Borrower hereby
acknowledges, confirms and agrees that Agent has and shall continue to have
valid, enforceable and perfected first-priority liens upon and security
interests in the Collateral heretofore granted to Agent, for the benefit of
Agent and Lenders, pursuant to the Loan Agreement and the Loan Documents or
otherwise granted to or held by Agent, for the benefit of Agent and Lenders,
subject only to Permitted Liens and the terms of the Secured Bond Intercreditor
Agreement.
     2.3. Binding Effect of Documents. Each Borrower hereby acknowledges,
confirms and agrees that: (a) each of the Loan Agreement and the Loan Documents
to which it is a party has been duly executed and delivered to Agent by such
Borrower, and each is and shall remain in full force and effect as of the date
hereof except as modified pursuant hereto, (b) the agreements and obligations of
such Borrower contained in such documents and in this Agreement constitute the
legal, valid and binding Obligations of such Borrower, enforceable against it in
accordance with their respective terms, and such Borrower has no valid defense
to the enforcement of such Obligations, and (c) Agent and Lenders are and shall
be entitled to the rights, remedies and benefits provided for under the Loan
Agreement and the Loan Documents and applicable law.

-2-



--------------------------------------------------------------------------------



 



SECTION 3. FORBEARANCE IN RESPECT OF SPECIFIED DEFAULTS
     3.1. Acknowledgment of Default. Each Borrower hereby acknowledges and
agrees that the occurrence of the Specified Defaults would entitle Agent and
Lenders to exercise their rights and remedies under the Loan Agreement and the
Loan Documents, applicable law or otherwise. Each Borrower represents and
warrants that as of the date hereof, no Events of Default exist other than that
which would correspond to the Specified Defaults. Each Borrower hereby
acknowledges and agrees that, except as otherwise expressly set forth herein,
with the occurrence of the Specified Defaults (i) Agent and Lenders would have
the exercisable right to declare the Obligations to be immediately due and
payable under the terms of the Loan Agreement and the Loan Documents, and (ii)
Lenders would no longer obligated to make any disbursements of Revolving Credit
Loans.
     3.2. Forbearance.
          (a) In reliance upon the representations, warranties and covenants of
Borrowers contained in this Agreement, and subject to the terms and conditions
of this Agreement and any documents or instruments executed in connection
herewith, Agent and Lenders agree to forbear during the Forbearance Period from
exercising their rights and remedies under the Loan Agreement and the Loan
Documents or applicable law in respect of or arising out of the Specified
Defaults.
          (b) Upon the expiration or termination of the Forbearance Period, the
agreement of Agent and Lenders to forbear shall automatically and without
further action terminate and be of no force and effect, it being expressly
agreed that the effect of such termination would be to permit Agent and Lenders
to exercise immediately all rights and remedies under the Loan Agreement and the
Loan Documents and applicable law that are available based on the occurrence of
the Specified Defaults, including, but not limited to, (i) ceasing to make any
further Loans or issuing any further Letters of Credit or LC Guaranties and
(ii) accelerating all of the Obligations under the Loan Agreement and the Loan
Documents; in each case without any further notice to any Borrower, passage of
time or forbearance of any kind.
     3.3. No Waivers; Reservation of Rights.
          (a) Agent and Lenders have not waived, are not by this Agreement
waiving, and have no intention of waiving, any Events of Default which may be
continuing on the date hereof or any Events of Default which may occur after the
date hereof (whether the same or similar to the Specified Defaults or
otherwise), and Agent and Lenders have not agreed to forbear with respect to any
of their rights or remedies concerning any Events of Default (other than, during
the Forbearance Period, the Specified Defaults to the extent expressly set forth
herein) occurring at any time.
          (b) Subject to Section 3.2 above (solely with respect to the Specified
Defaults), Agent and Lenders reserve the right, in their discretion, to exercise
any or all of their rights and remedies under the Loan Agreement and the Loan
Documents as a result of any other Events of Default occurring at any time.
Agent and Lenders have not waived any of such rights or remedies, and nothing in
this Agreement, and no delay on their part in exercising any such rights or
remedies, shall be construed as a waiver of any such rights or remedies.

-3-



--------------------------------------------------------------------------------



 



     3.4. Additional Events of Default. The parties hereto acknowledge, confirm
and agree that any misrepresentation by any Borrower, or any failure of any
Borrower to comply with the covenants, conditions and agreements contained in
this Agreement, the Loan Agreement and the Loan Documents or in any other
agreement, document or instrument at any time executed and/or delivered by any
Borrower with, to or in favor of Agent or any Lenders shall constitute an Event
of Default under the Loan Agreement and the Loan Documents. In the event any
Person, other than Agent or Lenders, shall at any time exercise for any reason
(including, without limitation, by reason of any Specified Default, any other
present or future Event of Default, or otherwise) any of its rights or remedies
against any Borrower or any obligor providing credit support for any Borrower’s
obligations to such other Person, or against any Borrower’s or such obligor’s
properties or assets, such event shall constitute an Event of Default hereunder
and an Event of Default under the Loan Agreement.
SECTION 4. AMENDMENTS
     Effective as of the date hereof, the Loan Agreement is hereby amended as
follows:
     4.1. Section 1.1.3 of the Loan Agreement is hereby amended and restated in
its entirety, as follows:
     1.1.3. Use of Proceeds. The Revolving Credit Loans shall be used solely for
(i) the satisfaction of existing Indebtedness of Borrowers, (ii) the payment of
fees and expenses associated with the transactions contemplated hereby,
(iii) Borrowers’ general operating capital needs (including Capital Expenditures
permitted hereunder) in a manner consistent with the provisions of this
Agreement and all applicable laws, (iv) to fund Permitted Acquisitions, and
(v) other purposes permitted under this Agreement; provided that the proceeds of
each Revolving Credit Loan shall be used solely to pay such items that arise
during the ten Business Day period following the date such Revolving Credit Loan
is borrowed and that cannot be satisfied from the Borrowers’ cash on hand on the
date such Revolving Credit Loan is borrowed or from ordinary operating revenues
of the Borrowers. Upon Agent’s request, simultaneously with the funding of any
Revolving Credit Loan, Neenah shall provide evidence satisfactory to Agent that
the proceeds of such Revolving Credit Loan will be used in accordance with this
Section 1.1.3.
     4.2. Section 1.1.7 of the Loan Agreement is hereby amended and restated in
its entirety, as follows:
     1.1.7 [Intentionally Omitted]
     4.3. Section 1.4 of the Loan Agreement is hereby amended and restated in
its entirety, as follows:
     1.4. Borrowing Agent

-4-



--------------------------------------------------------------------------------



 



     For ease of administration of this Agreement, each Borrower other than
Neenah hereby appoints Neenah as its borrowing agent hereunder. In such
capacity, Neenah will request all Revolving Credit Loans to be made pursuant to
Section 1.1, will request all Letters of Credit and LC Guaranties to be issued
pursuant to Section 1.2, and will submit all LIBOR Requests with respect to
obtaining any LIBOR Portion pursuant to subsection 3.1.7, converting any Base
Rate Portion into a LIBOR Portion pursuant to subsection 3.1.8 or continuing any
LIBOR Portion into a subsequent Interest Period pursuant to subsection 3.1.9, in
each case pursuant to the procedures set forth in Section 3.1. Notwithstanding
anything to the contrary contained in this Agreement, no Borrower other than
Neenah shall be entitled to request any Revolving Credit Loans, Letters of
Credit or LC Guaranties, or to submit any LIBOR Requests hereunder. The proceeds
of all Revolving Credit Loans made hereunder shall be advanced to or at the
direction of Neenah and used solely for the purposes described in subsection
1.1.3.
     4.4. Clauses (i) and (ii) of Subsection 8.2.6 of the Loan Agreement are
each amended and restated in their entirety, as follows:
     (i) make or permit any of its Subsidiaries to make any voluntary
prepayment, purchase or redemption of the Indebtedness evidenced by the Secured
Bonds (or any Indebtedness that has refinanced the Secured Bonds);
     (ii) make or permit any of its Subsidiaries to make any payment of any part
or all of the Subordinated Debt evidenced by the Subordinated Bonds and the
other Subordinated Bond Documents (including, without limitation, any mandatory
or voluntary prepayment, purchase or redemption), except, in each case so long
as any such payment of interest is made in accordance with the subordination
terms included in the Subordinated Bond Documents, regularly scheduled cash
payments of interest pursuant to the Subordinated Bond Documents (each as in
effect as of the date hereof or as modified in compliance with this subsection
8.2.6) at a rate of up to 12.5% per annum;
     4.5. Appendix A of the Loan Agreement is hereby amended by inserting the
term “Availability Block” in its appropriate alphabetical order as follows:
     Availability Block — as of November 9 and thereafter, $1,000,000. For the
avoidance of doubt, it is agreed and understood that the Availability Block
shall be in addition to (and not in lieu of) any Reserves established pursuant
to and in accordance with subsection 1.1.1 of the Agreement; provided, that the
Availability Block shall replace and supersede the $500,000 Reserve established
by Agent on October 19, 2009.
     4.6. Appendix A of the Loan Agreement is hereby amended by amending and
restating the definition of “Applicable Margin” set forth therein in its
entirety, as follows:

-5-



--------------------------------------------------------------------------------



 



     Applicable Margin — the percentages set forth below with respect to the
Base Rate Portion, the LIBOR Portion, and the Unused Line Fee:

         
Base Rate Portion
    3.75 %
LIBOR Portion
    5.25 %
Unused Line Fee
    1.00 %

     4.7. Appendix A of the Loan Agreement is hereby amended by amending and
restating clause (ii) of the definition of “Borrowing Base” set forth therein in
its entirety, as follows:
     (ii) an amount equal to the sum of

  (a)   85% of the net amount of Eligible Accounts outstanding at such date;
plus     (b)   the lesser of (1) $3,000,000 or (2) the sum of (i) 50% of the net
amount of Eligible Extended Municipal Accounts outstanding at such date plus
(ii) 25% of the net amount of Eligible Extra Extended Municipal Accounts
outstanding at such date; plus     (c)   the lesser of (1) 85% of the net
orderly liquidation percentage of each category or type of Eligible Inventory at
such date or (2) 60% of the amount of each category or type of Eligible
Inventory at such date; plus     (d)   the lesser of (1) $5,000,000 or (2) 85%
of the net orderly liquidation percentage of Eligible Patterns and Core Boxes;
minus     (e)   the Availability Block at such date; or

     4.8. Appendix A of the Loan Agreement is hereby amended by amending and
restating the definition of “LIBOR” set forth therein in its entirety, as
follows:
     LIBOR — as applicable to any LIBOR Portion, for the applicable Interest
Period, the greater of (a) 1.50% and (b) the rate per annum (rounded upward, if
necessary, to the nearest 1/8 of one percent) as determined on the basis of the
offered rates for deposits in U.S. dollars, for a period of time comparable to
such Interest Period which appears on the Reuters Screen LIBOR01 page as of
11:00 a.m. (London time) on the day that is two (2) London Banking Days
preceding the first day of such Interest Period (or such other page as may
replace the LIBOR01 Page on that service for the purpose of displaying such
rates). If the Reuters system is unavailable, then the rate for that date will
be determined on the basis of the offered rates for deposits in U.S. dollars for
a period of time comparable to such Interest Period which are offered by four
(4) major banks in the London interbank market at approximately 11:00 a.m.
(London time), on the day that is two (2) London Banking Days preceding the
first day of such Interest Period as selected by Agent. The principal London
office of each of the major

-6-



--------------------------------------------------------------------------------



 



London banks so selected will be requested to provide a quotation of its U.S.
dollar deposit offered rate. If at least two (2) such quotations are provided,
the rate for that date will be the arithmetic mean of the quotations. If fewer
than two quotations are provided as requested, the rate for that date will be
determined on the basis of the rates quoted for loans in U.S. dollars to leading
European banks for a period of time comparable to such Interest Period offered
by major banks in New York City at approximately 11:00 a.m. (New York City
time), on the day that is two (2) London Banking Days preceding the first day of
such Interest Period. In the event that Agent is unable to obtain any such
quotation as provided above, it will be determined that LIBOR pursuant to a
Interest Period cannot be determined. In the event that the Board of Governors
of the Federal Reserve System shall impose a Reserve Percentage with respect to
LIBOR deposits of Bank then for any period during which such Reserve Percentage
shall apply, LIBOR shall be equal to the amount determined above divided by an
amount equal to 1 minus the Reserve Percentage.
     4.9. Appendix A of the Loan Agreement is hereby amended by deleting
definitions for the terms “Increase Notice” and “Requested Revolver Increase”
from Appendix A.
     4.10. It is agreed and understood that the modifications to the definitions
of “Applicable Margin” and “LIBOR” provided for above in Sections 4.6 and 4.8,
respectively, shall become effective as of November 10, 2009, and the pricing
for the Loans, Letters of Credit and LC Guaranties resulting from such
modifications shall replace the pricing for the Loans, Letters of Credit and LC
Guaranties as in effect pursuant to the letter from Agent to Borrowers dated as
of October 30, 2009 and implementing the Default Rate as of October 1, 2009
(such letter no longer having effect as of November 10, 2009, and such Default
Rate pricing for the period from October 1, 2009 through November 9, 2009 being
hereby acknowledged).
SECTION 5. COVENANTS; REVOLVING LOAN COMMITMENTS DURING FORBEARANCE PERIOD
     5.1. Covenants. Each Borrower hereby covenants as follows, and agrees that
any failure to perform, keep or observe such covenants within 1 Business Day of
the date on which Borrowers are required to perform, keep or observe such
covenants shall constitute an Event of Default:
          (a) Borrowers (i) shall use their commercially reasonable efforts to
pursue additional financing in an amount and having terms and conditions
acceptable to Borrowers and the Lenders and (ii) shall use their commercially
reasonable efforts to pursue a restructuring of the Secured Bonds on terms and
conditions acceptable to Borrowers and the Lenders and that would occur no later
than January 30, 2010 in the absence of Borrowers consummating successful
financing that satisfies the criteria of the foregoing clause (i). In
furtherance of the obligation described in clause (ii) of the immediately
preceding sentence (and unless and until Borrowers have consummated successful
financing that satisfies the criteria of clause (i) in the immediately preceding
sentence), Borrowers agree as follows (with any failure to comply with the
following being subject to the consequences described in the lead-in paragraph
to this Section 5.1): (1) no later than the week of November 16, 2009, Borrowers
shall have completed their business plan for the fiscal year ending
September 30, 2010 and distributed such business plan to the Lenders;

-7-



--------------------------------------------------------------------------------



 



(2) Borrowers shall use their commercially reasonable efforts to hold a meeting,
subject to the execution of customary confidentiality agreements, with
representatives of and/or advisors to the purported ad hoc committee of holders
of the Secured Bonds (the “Bond Representatives”) no later than the week of
November 23, 2009 regarding the business plan of Borrowers for the fiscal year
ending September 30, 2010 and a potential restructuring of the Secured Bonds,
and shall provide Borrowers’ business plan to the Bond Representatives in
advance of (or at) such meeting (and shall have provided a reasonably detailed
oral report regarding such meeting to the Lenders); (3) no later than the week
of December 7, 2009, Borrowers shall have made an initial proposal to the Bond
Representatives regarding terms and conditions for a restructuring of the
Secured Bonds that have been shared with and are reasonably acceptable to the
Lenders, (4) no later than the week of December 21, 2009, Borrowers shall have
distributed a draft lock-up agreement in respect of a potential restructuring of
the Secured Bonds that is reasonably satisfactory to the Lenders in form and
content; and (5) from and after the delivery of the proposal described in the
foregoing clause (3), Borrowers shall pursue negotiations and preparation of
documentation regarding the potential restructuring of the Secured Bonds and
shall provide the Lenders with weekly oral updates of the progress in respect of
such potential restructuring.
          (b) On or before Wednesday of each week, Neenah shall deliver to Agent
a 13-week forecast of Borrowers’ cash flow in form and substance reasonably
satisfactory to Agent reflecting the variance in Borrowers’ cash flow from the
previous week;
          (c) In accordance with the procedures that have been established among
Borrowers and Agent after July 1, 2009, Borrowers shall continue to deliver
updated Borrowing Base Certificates to Agent on a weekly basis (or as otherwise
agreed by Agent or Majority Lenders); and
          (d) Borrowers shall not permit EBITDA (as calculated in accordance
with Exhibit 8.3 of the Loan Agreement) for each period set forth below to be
less than the applicable amount set forth below for such period:

          Period   EBITDA
The one-month period ending October 31, 2009
  $ 0  
The one-month period ending November 30, 2009
  $ 0  

          (e) Borrowers agree to engage, at the cost and expense of Borrowers,
an operational consultant reasonably acceptable to the Majority Lenders to,
among other things, prepare a written report evaluating the operational
components of Borrowers and their business. Borrowers shall provide such
operational consultant with such reasonable cooperation and access as may be
necessary to complete such report. Promptly upon receipt by the Borrowers of a
final written report by such consultant, which shall occur no later than the end
of the Forbearance Period, Borrowers shall deliver to Agent and the Lenders such
report. Borrowers hereby consent to Agent contacting such operational consultant
directly from time to time on a reasonable basis with respect to its preparation
of such report and review of evaluation of the operational components of
Borrowers and their business; provided, that Agent shall not have the right to
direct the actions of

-8-



--------------------------------------------------------------------------------



 



such operational consultant or to otherwise exercise any control over such
operational consultant. Agent and the Lenders agree that materials and
information furnished to them by such operational consultant or otherwise
pursuant to this Agreement shall be considered confidential information for
purposes of the Loan Agreement.
SECTION 6. INVENTORY APPRAISALS; EXISTING RESERVES
     6.1. Inventory Appraisal. Currently, the net orderly liquidation percentage
of each category and type of Eligible Inventory is being determined by reference
to the appraisal of Sector3 Appraisals, Inc. calculated as of December 31, 2008
(the “Existing Sector3 Appraisal”). It is agreed and understood by the parties
hereto that, effective as of the date hereof and for the duration of the
Forbearance Period, the net orderly liquidation percentage of each category and
type of Eligible Inventory will be determined by reference to the appraisal of
Hilco Appraisal Services, LLC calculated as of June 30, 2009 (the “Hilco
Appraisal”). It is further agreed and understood that, commencing on or about
the date hereof, Sector3 Appraisals, Inc. will perform an updated appraisal of
the net orderly liquidation percentage of each category and type of Eligible
Inventory (the “New Sector3 Appraisal”). Borrowers agree to reasonably cooperate
as necessary in respect of the completion of the New Sector3 Appraisal and to
reimburse Agent for the costs thereof. Absent written agreement to the contrary
from the Majority Lenders, upon the expiration of the Forbearance Period (in
respect of further funding under the Revolving Loan Commitments provided by the
Lenders at their election notwithstanding the expiration of the forbearance
provided hereunder) the net orderly liquidation percentage of each category and
type of Eligible Inventory will be determined by reference to the New Sector3
Appraisal. In addition, in the event that the New Sector3 Appraisal indicates
net orderly liquidation percentages that are lower than those indicated in the
Existing Sector3 Appraisal, then Agent (at its election or at the direction of
Majority Lenders) shall have the right to establish a Reserve for the remainder
of the Forbearance Period in an amount deemed necessary by Agent in its
reasonable credit judgment (or, if Agent has been directed to establish such
Reserve by Majority Lenders, Majority Lenders in their reasonable credit
judgment) to account for such decline from the Existing Sector3 Appraisal to the
New Sector3 Appraisal.
     6.2. Reserve for Interest and Fees. Currently, there is a Reserve in effect
pursuant to Section 1.1.1 of the Loan Agreement in the aggregate amount of
$356,000 for sums due and payable within ninety (90) days and chargeable (but
not yet charged) against a Borrower’s Loan Account as Revolving Credit Loans
pursuant to the terms of the Loan Agreement. It is agreed and understood that,
for the duration of the Forbearance Period, such Reserve shall be increased to,
and shall remain at, the amount of $500,000 to account, in part, for the
modifications to the interest and fees under the Loan Agreement provided for in
this Agreement.
     6.3. Reserve for Wages and Other Amounts Payable Under Wisconsin Business
Closing/Mass Layoff Law. Currently, there is a Reserve in effect pursuant to
Section 1.1.1 of the Loan Agreement in the aggregate amount of $1,000,000 for
wages and other amounts payable under the Wisconsin Business Closing/Mass Layoff
Law. It is agreed and understood that, for the duration of the Forbearance
Period, such Reserve shall remain at, the amount of $1,000,000.

-9-



--------------------------------------------------------------------------------



 



SECTION 7. BOND PAYMENTS
     For the avoidance of doubt, it is agreed and understood that no cash
payments in respect of the Secured Bonds or the Subordinated Bonds shall be made
by Borrowers at any time during the Forbearance Period.
SECTION 8. FORBEARANCE FEE
     Borrowers agree to pay to the Agent, for the ratable benefit of the Lenders
in accordance with their respective Revolving Loan Percentages as of the date
hereof, a forbearance fee in the aggregate amount of $250,000 (the “Forbearance
Fee”). The Forbearance Fee shall be due and payable, fully earned and
non-refundable as of the date of this Agreement.
SECTION 9. REPRESENTATIONS AND WARRANTIES
     Each Borrower hereby represents, warrants and covenants as follows:
     9.1. Representations in the Loan Agreement and the Loan Documents. Each of
the representations and warranties made by or on behalf of each Borrower to
Agent or any Lender in the Loan Agreement or any of the Loan Documents was true
and correct when made, and is, except for the Specified Defaults, true and
correct on and as of the date of this Agreement with the same full force and
effect as if each of such representations and warranties had been made by each
Borrower on the date hereof and in this Agreement.
     9.2. Binding Effect of Documents. This Agreement has been duly authorized,
executed and delivered to Agent and Lenders by each Borrower, is enforceable in
accordance with its terms and is in full force and effect.
     9.3. No Conflict. The execution, delivery and performance of this Agreement
by each Borrower will not violate any requirement of law or contractual
obligation of any Borrower and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues.
SECTION 10. CONDITIONS TO EFFECTIVENESS OF CERTAIN PROVISIONS OF THIS AGREEMENT
     The effectiveness of the terms and provisions of Section 3.2 of this
Agreement shall be subject to the receipt by Agent of each of the following, in
form and substance satisfactory to Agent and Lenders:
          (a) an original of this Agreement, duly authorized, executed and
delivered by each Borrower; and
          (b) an original of the Consent and Reaffirmation attached as Exhibit B
hereto, duly authorized, executed and delivered by each Guarantor.

-10-



--------------------------------------------------------------------------------



 



SECTION 11. MISCELLANEOUS
     11.1. Continuing Effect of Loan Agreement. Except as modified pursuant
hereto, no other changes or modifications to the Loan Agreement and the Loan
Documents are intended or implied by this Agreement and in all other respects
the Loan Agreement and the Loan Documents hereby are ratified, restated and
confirmed by all parties hereto as of the effective date hereof. To the extent
of conflict between the terms of this Agreement, the Loan Agreement and the Loan
Documents, the terms of this Agreement shall govern and control. The Loan
Agreement and this Agreement shall be read and construed as one agreement.
     11.2. Costs and Expenses. Each Borrower absolutely and unconditionally
agrees to pay to Agent, within 15 days of demand by Agent at any time, whether
or not all or any of the transactions contemplated by this Agreement are
consummated: all fees and disbursements of any counsel to Agent or any Lender in
connection with the preparation, negotiation, execution or delivery of this
Agreement and any agreements contemplated hereby and expenses which shall at any
time be incurred or sustained by Agent, any Lender, or any of their respective
directors, officers, employees or agents as a consequence of or in any way in
connection with the preparation, negotiation, execution, or delivery of this
Agreement and any agreements contemplated hereby. Each Borrower hereby agrees
that Borrowers’ joint and several obligation under Section 2.8 of the Loan
Agreement for the reimbursement of out-of-pocket expenses of Agent or any Lender
in connection with any attempt to enforce rights of Agent or any Lender under
the Loan Agreement or any of the other Loan Documents shall include the
obligation to reimburse Agent and Lenders for collection fees, costs and
expenses arising after entry of any judgment in respect of the amounts due to
Lenders.
     11.3. Further Assurances. At Borrowers’ expense, the parties hereto shall
execute and deliver such additional documents and take such further action as
may be necessary or desirable to effectuate the provisions and purposes of this
Agreement.
     11.4. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors and assigns.
     11.5. Survival of Representations, Warranties and Covenants. All
representations, warranties, covenants and releases of each Borrower made in
this Agreement or any other document furnished in connection with this Agreement
shall survive the execution and delivery of this Agreement and the Forbearance
Period, and no investigation by Agent or any Lender, or any closing, shall
affect the representations and warranties or the right of Agent and Lenders to
rely upon them.
     11.6. Release.
          (a) In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Borrower and each Guarantor
executing a Consent and Reaffirmation attached hereto, on behalf of itself and
its successors and assigns, and its present and former members, shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents, legal representatives and other representatives
(each Borrower, each Guarantor

-11-



--------------------------------------------------------------------------------



 



and all such other Persons being hereinafter referred to collectively as the
“Releasing Parties” and individually as a “Releasing Party”, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent,
each Lender, and each of their respective successors and assigns, and their
respective present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents, legal
representatives and other representatives (Agent, Lenders and all such other
Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, damages and any and all other claims, counterclaims, defenses,
rights of set-off, demands and liabilities whatsoever (individually, a “Claim”
and collectively, “Claims”) of every kind and nature, known or unknown,
suspected or unsuspected, at law or in equity, which any Borrower or any of its
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the date of this Agreement, including, without
limitation, for or on account of, or in relation to, or in any way in connection
with this Agreement, the Loan Agreement, any of the Loan Documents or any of the
transactions hereunder or thereunder.
          (b) Each Borrower and each Guarantor understands, acknowledges and
agrees that the release set forth above may be pleaded as a full and complete
defense to any Claim and may be used as a basis for an injunction against any
action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.
          (c) Each Borrower and each Guarantor agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.
     11.7. Covenant Not to Sue. Each of the Releasing Parties hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim released, remised and
discharged by any Releasing Party pursuant to Section 9.6 above. If any
Releasing Party violates the foregoing covenant, each Borrower, for itself and
its successors and assigns, and its present and former members, shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents, legal representatives and other representatives,
agrees to pay, in addition to such other damages as any Releasee may sustain as
a result of such violation, all attorneys’ fees and costs incurred by any
Releasee as a result of such violation.
     11.8. Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Agreement.
     11.9. Reviewed by Attorneys. Each Borrower represents and warrants to Agent
and Lenders that it (a) understands fully the terms of this Agreement and the
consequences of the execution and delivery of this Agreement, (b) has been
afforded an opportunity to discuss this Agreement with, and have this Agreement
reviewed by, such attorneys and other persons as such Borrower may wish, and
(c) has entered into this Agreement and executed and delivered all documents in
connection herewith of its own free will and accord and without threat, duress
or

-12-



--------------------------------------------------------------------------------



 



other coercion of any kind by any Person. The parties hereto acknowledge and
agree that neither this Agreement nor the other documents executed pursuant
hereto shall be construed more favorably in favor of one than the other based
upon which party drafted the same, it being acknowledged that all parties hereto
contributed substantially to the negotiation and preparation of this Agreement
and the other documents executed pursuant hereto or in connection herewith.
     11.10. Disgorgement. If Agent or any Lender is, for any reason, compelled
by a court or other tribunal of competent jurisdiction to surrender or disgorge
any payment, interest or other consideration described hereunder to any person
because the same is determined to be void or voidable as a preference,
fraudulent conveyance, impermissible set-off or for any other reason, such
indebtedness or part thereof intended to be satisfied by virtue of such payment,
interest or other consideration shall be revived and continue as if such
payment, interest or other consideration had not been received by Agent or such
Lender, and the Borrowers shall be liable to, and shall indemnify, defend and
hold Agent or such Lender harmless for, the amount of such payment or interest
surrendered or disgorged. The provisions of this Section 9.10 shall survive
execution and delivery of this Agreement and the documents, agreements and
instruments to be executed or delivered herewith.
     11.11. Relationship. Each Borrower agrees that the relationship between
Agent and such Borrower and between each Lender and Borrower is that of creditor
and debtor and not that of partners or joint venturers. This Agreement does not
constitute a partnership agreement, or any other association between Agent and
any Borrower or between any Lender and any Borrower. Each Borrower acknowledges
that Agent and each Lender have acted at all times only as a creditor to such
Borrower within the normal and usual scope of the activities normally undertaken
by a creditor and in no event has Agent or any Lender attempted to exercise any
control over such Borrower or its business or affairs.
     11.12. Governing Law: Consent to Jurisdiction and Venue. EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN THE LOAN AGREEMENT AND ANY OF THE LOAN
DOCUMENTS, THIS AGREEMENT, THE LOAN AGREEMENT AND THE LOAN DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. EACH BORROWER HEREBY
CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN COOK COUNTY,
ILLINOIS SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN BORROWER AND AGENT OR ANY LENDER PERTAINING TO THIS AGREEMENT
OR THE LOAN AGREEMENT OR THE LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE LOAN AGREEMENT OR ANY OF THE LOAN DOCUMENTS;
PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE
AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION
TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY
FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
AGENT. EACH BORROWER EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY

-13-



--------------------------------------------------------------------------------



 



ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH BORROWER HEREBY WAIVES ANY
OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL
OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH BORROWER HEREBY
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS ISSUED IN ANY SUCH ACTION OR SUIT
AND AGREES THAT SERVICE OF SUCH PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO SUCH BORROWER AT THE ADDRESS SET FORTH IN THE LOAN AGREEMENT
AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF SUCH
BORROWER’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER THE SAME HAS BEEN
POSTED.
     11.13. Mutual Waiver of Jury Trial. THE PARTIES HERETO WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN AGENT OR ANY LENDER AND
ANY BORROWER ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR THE
LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.
     11.14. Counterparts. This Agreement may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement.
[signatures on following page]

-14-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day
and year first above written.

            BORROWERS:


NEENAH FOUNDRY COMPANY
DEETER FOUNDRY, INC.
MERCER FORGE CORPORATION
DALTON CORPORATION
DALTON CORPORATION, STRYKER
     MACHINING FACILITY CO.
DALTON CORPORATION, WARSAW
     MANUFACTURING FACILITY
ADVANCED CAST PRODUCTS, INC.
GREGG INDUSTRIES, INC.
A&M SPECIALTIES, INC.
NEENAH TRANSPORT, INC.
DALTON CORPORATION, KENDALLVILLE
     MANUFACTURING FACILITY
MORGAN’S WELDING, INC.
      Each By   /s/ Robert E. Ostendorf, Jr.         Name Robert E. Ostendorf,
Jr.        Title President and Chief Executive Officer     

Signature Page to Amendment and Forbearance Agreement

         

 



--------------------------------------------------------------------------------



 



                                   

            BANK OF AMERICA, N.A., as Agent and as a Lender
      By   /s/ Thomas J. Brennan         Its Senior Vice President             
  GENERAL ELECTRIC CAPITAL CORPORATION,
as a Lender
      By   /s/ Bond Harberts         Its Duly Authorized Signatory             
  WACHOVIA CAPITAL FINANCE
CORPORATION (CENTRAL), as
Syndication Agent and as a Lender
      By   /s/ Laura O. Wheeland         Its Vice President             

Signature Page to Amendment and Forbearance Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to
AMENDMENT AND FORBEARANCE AGREEMENT

  1.   A failure by Borrowers to achieve a Fixed Charge Coverage Ratio for the
twelve (12) month period ending on September 30, 2009 of at least 1.0 to 1.0, in
violation of Section 8.3 of the Loan Agreement, which would result in an Event
of Default under Section 10.1.3 of the Loan Agreement.     2.   A failure by
Borrowers to timely deliver financial statements and a compliance certificate
for the fiscal month ended September 30, 2009 in violation of Section 8.1.3(ii)
of the Loan Agreement, which would result in an Event of Default under
Section 10.1.3 of the Loan Agreement.     3.   A failure by Borrowers to timely
deliver Projections for the fiscal year ending September 30, 2010 in violation
of Section 8.1.7 of the Loan Agreement, which would result in an Event of
Default under Section 10.1.4 of the Loan Agreement.     4.   A qualification
with respect to the Borrowers’ ability to continue as a going concern contained
in the audited financial statements for the fiscal year ended September 30,
2009.

Signature Page to Amendment and Forbearance Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT B
to
AMENDMENT AND FORBEARANCE AGREEMENT
CONSENT AND REAFFIRMATION
          Each of the undersigned (each a “Guarantor”) hereby (i) acknowledges
receipt of a copy of the foregoing Amendment and Forbearance Agreement (the
“Agreement”; capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in that certain Amended and Restated Loan
and Security Agreement dated as of December 29, 2006 (as amended, supplemented,
extended, renewed, restated or otherwise modified from time to time) among
Agent, Borrowers and the Lenders from time to time party thereto; (ii) consents
to Borrowers’ execution and delivery of the Agreement; (iii) agrees to be bound
by the Agreement, including Section 9.6 and Section 9.7 of the Agreement;
(iv) affirms that nothing contained in the Agreement, except as specifically
stated therein, shall modify in any respect whatsoever any Loan Document to
which it is a party; and (v) reaffirms its obligations under (a) the Guaranty
Agreements and (b) each of the other Loan Documents to which it is a party (as
modified by the Agreement, collectively, the “Reaffirmed Loan Documents”) and
confirms that such obligations are unconditional and not subject to any defense,
setoff, counterclaim or other adverse claim. Although each Guarantor has been
informed of the matters set forth herein and has acknowledged and agreed to
same, each Guarantor understands that neither Agent nor any Lender has any
obligation to inform any Guarantor of such matters in the future or to seek any
Guarantor’s acknowledgment or agreement to future amendments, waivers or
consents, and nothing herein shall create such a duty.
          The undersigned further agree that after giving effect to the
Agreement, each Reaffirmed Loan Document shall remain in full force and effect.

            CAST ALLOYS, INC.
DALTON CORPORATION,
     ASHLAND MANUFACTURING
     FACILITY
BELCHER CORPORATION
PEERLESS CORPORATION
NFC CASTINGS, INC.
      Each By           Name         Its    

Signature Page to Amendment and Forbearance Agreement

 